 Case 2:21-cv-02471-RPK-AYS Document 1 Filed 05/04/21 Page 1 of 4 PageID #: 1



UNTTED STATES DTSTRTCT COURT
EASTERN DISTRICT OF NEW YORK
                                          ------x
JOSEPH FERRARA,                                         Civil Action No.:
                               Plai-ntif f ,
                                                        NOTICE OF REMOVAL
            -against-
COSTCO WHOLESALE CORPORATION,                           Suffolk   County
                                                        Index No. :    608989 / 20
                               Defendant.
                                               ----x
TO THE HONORABLE ,JIIDGES OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK:

      Def   endant,, COSTCO WHOLESALE              CORPORATf   ON (hereinaf t.er
"Costco" ) , by its      att.orneys , SIMMONS ,fANNACE DELUCA, LLp, upon
information and belief , respect,fuIly pet.itions the Court, pursuant
to 28 U.S.C. S 1441-, as follows:
      1.      The above-captioned civil         action was     commenced       and is
now pending     in the   Supreme Court   of the St,ate of      New     York,   County

of Suffolk bearing Index Number 508989/2020. A trial has not yet
been had therein.        A copy of the   Summons       and Verified ComplainL is
annexed as Exhibit *A".
      2.      On August   6, 2020, this office int,erposed an Answer to
plaintiff's     Complaint on behalf of Costco. A copy of defendanL,s
Answer is annexed hereto as Exhibit *8".
      3.      The action seeks monetary damages for injuries allegedly
suffered by plaintiff ,      ,JOSEPH FERRARA,     a11eged1y as        the result of
 Case 2:21-cv-02471-RPK-AYS Document 1 Filed 05/04/21 Page 2 of 4 PageID #: 2



'JOSEPH FERRARA         being on the premises of   def   endant's sLore.    The

plaintiff's       Complaint sounds in negligence.
        4.      The actj-on involves a controversy between citizens of
different states, in that: (a) plaint.iff is a cit,izen of the            Stat.e

of     New   York; and (b) defendant Cost,co is now, and was at the time
the actj-on was commenced, a corporation incorporat.ed in the State
of Washington with its principal place of business in the St,at.e of
Washington.

        5.     This action is one of which the District. Court.s of the
United States have original jurisdiction           under 28 U.S.C. S 1332.
There is complet.e diversity between t.he parties.
        6.     In addition, the amount in cont,roversy exceeds $75,000,
as evidenced by paragraph one (1) of the plaintiff,s             Response to
combined Discovery (Exhibit "c"),           in which it is arleged that
plaintiff      demands one   million ($1,000,000) dollars for plaint.iff,s
alleged      damages.

        7.     This Notice of Removal is being filed within t,hirty        (30)

days of receipt of plaintiff's        moneLary demand.
        8.     Written notice of the filing     of this Notice of    Removal

will    be given to plaintiff        promptly after t.he filing      of rhis
Not.ice.
        9.     A true and correcl copy of this Notice of Removal witl
be filed with the Clerk of the Court of the              Supreme CourL   of the


                                       2
Case 2:21-cv-02471-RPK-AYS Document 1 Filed 05/04/21 Page 3 of 4 PageID #: 3



Stat.e of New York, County of Suffol-k prompt,ly aft.er the fillng                of
this Not.ice.
     10. Attached to this Not,ice, and by reference                   made   a part
hereof, are t,rue and correcL copies of all process and pleadings
filed herein.
     11-. By filing       this Notice of Removal, defendant. does not
waive any defense which may be available to it,                       specifically
including, but not limited to, its right to contest in                      personam
jurisdiction over plaintiff's       j-mproper service of process and the

absence of venue in t,his Court or t,he Court from which this action
has been removed.
     WHEREFORE,     defendant prays Lhat the above-captioned act.ion
now pendi-ng    in the   Supreme Court,      in the St.ate of   New   York, County
of SuffoLk, be removed therefrom to this Court.
Dated:    Hauppauge, New York
          May 4 , 2021-

                                    Si            Janna   Deluca,     LLP

                                    BY
                                          Merle Schrage
                                    Attorneys for Defe            t
                                    COSTCO WHOLESALE CORPORATION
                                    Office & P.O. Address:
                                    43 Corporate Drive
                                    Hauppauge, New York II7B8-2048
                                    (631) 873-4888




                                         3
 Case 2:21-cv-02471-RPK-AYS Document 1 Filed 05/04/21 Page 4 of 4 PageID #: 4




TO

LAW OFFTCES OF
ZEMSKY & SALOMON, P.C.
At.torneys for Plaintiff
33 Front St.reet, Suite 201
Hempstead, New York 11550
(s16) 48s-3800

637 364




                                     4
